DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the piston disposed within a channel formed by the rotor  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 4 recites the piston forma fluid seal within the channel.  This limitation is not disclosed in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8 and 20, the application recites “fluid barrier having a third fluid”.  It is unclear what the applicant means by the “third fluid”.  The specification recites on page 10, line 15” a volume of fluid remains in the channel 190 as a barrier” but there is no mention of a third fluid.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shumway 20060037907.
Referring to claim 1, Shumway discloses a rotary isobaric pressure exchanger (IPX) configured to exchange pressure between a first fluid and a second fluid, the rotary IPX comprising: a rotor (18a and 18b) configured to rotate about a central axis; a channel (32) formed by the rotor, wherein the rotary IPX is to direct the first fluid to a first opening (104) of the channel and the second fluid to a second opening (106) of the channel (see paragraph 0037); and a piston (40) disposed within the channel, wherein the piston is configured to isolate the first fluid and the second fluid while enabling pressure exchange between the first fluid and the second fluid within the channel (see paragraph 0033).
Referring to claim 2, Shumway discloses a second channel (32) formed by the rotor, wherein the rotary IPX is to direct the first fluid to a first opening of the second channel and the second fluid to a second opening of the second channel; and a second piston (38) disposed within the second channel (see paragraph 0037), wherein the 
Referring to claims 3 and 7, Shumway discloses the channel (30) is an axial channel and the piston is to axially move within the channel, wherein the piston is driven by: the first fluid at a higher pressure to transfer pressure to the second fluid at a lower pressure (see paragraph 0037).
Referring to claim 4, Shumway discloses  the piston (38) forms a fluid seal within the channel that prevents mixing of the first fluid and the second fluid ( see paragraph 0037, the piston includes seals).
Referring to claim 5, Shumway discloses the channel (30) is disposed off-center from the central axis ( along shaft 22).
Referring to claim 6, Shumway discloses  hydraulic energy transfer system, comprising: an isobaric pressure exchanger (10) configured to exchange pressure between a first fluid and a second fluid, the IPX comprising: a channel (30) formed by the IPX, wherein the IPX is configured to direct the first fluid to a first opening( at 104) of the channel and the second fluid to a second opening of the channel ( at 106), and a barrier( piston 40, see paragraph 0033) disposed within the channel, the barrier configured to reduce mixing of the first fluid and the second fluid while exchanging pressure between the first fluid and the second fluid within the channel (see paragraph 0037).
Referring to claim 10, Shumway discloses (see fig. 2)  a high-pressure pump (204) configured to pump the first fluid, wherein the IPX ( 10) is configured to receive .

Claim(s) 6-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Al-Haway 6773226.
Referring to claim 6, Al-Haway discloses  hydraulic energy transfer system, comprising: an isobaric pressure exchanger  configured to exchange pressure between a first fluid and a second fluid, the IPX comprising: a channel (26) formed by the IPX, wherein the IPX is configured to direct the first fluid to a first opening( see fig. 6, at 62a) of the channel and the second fluid to a second opening of the channel ( at 64a), and a barrier(element 34 in figure 6 or fluid interface, col. 2, lines 48-49, at 35 in figure 6a) disposed within the channel, the barrier configured to reduce mixing of the first fluid and the second fluid while exchanging pressure between the first fluid and the second fluid within the channel (col. 2, lines 25-27).
Referring to claim 7, Al-Haway discloses wherein the channel (26) is an axial channel and the barrier (34) comprises a piston configured to axially move within the channel.  
Referring to claim 8, as best understood by the examiner, Al-Haway discloses the barrier comprises a fluid barrier ( fluid interface, see col. 2, lines 48-49) having a third fluid forming an interface between the first fluid and the second fluid.  
Referring to claim 9, as best understood by the examiner, Al-Haway discloses wherein the third fluid is retained within the channel while exchanging pressure between .

Claim(s) 6 and 12-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Krogsgard et al. 20110008182 .
Referring to claim 6, Krogsgard  discloses a  hydraulic energy transfer system, comprising: an isobaric pressure exchanger  configured to exchange pressure between a first fluid and a second fluid, the IPX comprising: a channel (10) formed by the IPX, wherein the IPX is configured to direct the first fluid to a first opening( see fig. 3, at 18b) of the channel and the second fluid to a second opening of the channel ( at 18a), and a barrier (element 48 as shown in figure 5 ) disposed within the channel, the barrier configured to reduce mixing of the first fluid and the second fluid while exchanging pressure between the first fluid and the second fluid within the channel (see paragraph 0031-32).
Referring to claim 12, Krogsgard discloses a controller configured to control at least one of a first flow rate of the first fluid or a second flow rate of the second fluid into the IPX (see paragraph 0035, the controller controls the speed so the proper amount of fluid will flow into the channel).  
Referring to claim 13, Krogsgard discloses a rotor (4) configured to rotate about a central axis of the IPX, the rotor forming the channel, wherein the first flow rate and the second flow rate are associated with a rotor rotation speed, wherein the rotor rotation speed meets a threshold condition that reduces mixing between the first fluid and the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stover et al. 20090071902 in view of  Shumway 20060037907.
Referring to claim 6, Stover discloses an hydraulic energy transfer system, comprising: an rotary isobaric pressure exchanger (29, see paragraph 0015) configured to exchange pressure between a first fluid and a second fluid. Stover does not disclose the IPX comprising: a channel formed by the IPX, wherein the IPX is configured to direct the first fluid to a first opening of the channel and the second fluid to a second opening of the channel, and a barrier disposed within the channel, the barrier configured to reduce mixing of the first fluid and the second fluid while exchanging pressure between the first fluid and the second fluid within the channel. Shumway teaches an rotary isobaric pressure exchanger (10) configured to exchange pressure between a first fluid and a second fluid, the IPX comprising: a channel (30) formed by the IPX, wherein the IPX is configured to direct the first fluid to a first opening( at 104) of the channel and the second fluid to a second opening of the channel ( at 106), and a barrier( piston 40, see 
Referring to claim 10, Stover discloses a high-pressure pump (77) configured to pump the first fluid, wherein the IPX  is configured to receive the first fluid from the high-pressure pump; and a low-pressure pump (55) configured to pump the second fluid, wherein the IPX  is configured to receive the second fluid from the low-pressure pump.
Referring to claim 11, Stover discloses the IPX (29) is configured to block the flow of the second fluid through the high-pressure pump ( the pressure exchanger system is set up so that the fluid from low pressure pump 55 will not be directed to high pressure pump 77).
Referring to claim 12, Stover discloses a controller (65) configured to control at least one of a first flow rate of the first fluid or a second flow rate of the second fluid into the IPX (see paragraph 0028, controller controls valves and motors associated with pressure exchanger which will control flow rate).

Claim 14-15,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loree 5899272 in view of  Shumway 20060037907.
Referring to claims 14, 18 and 19, Loree discloses (see fig. 5) a frac system or pumping system comprising :a high-pressure pump (40) configured to pump a first fluid (23) that is substantially proppant free; a low-pressure pump (132) configured to pump a second fluid (136) containing a proppant; and a hydraulic energy transfer system (10) exchanging pressure between the first fluid and the second fluid and to continuously provide a pressurized second fluid to a well during a fracing operation and configured to block a flow of the second fluid through the high-pressure pump. Loree does not disclose the hydraulic energy transfer system is a rotary isobaric pressure exchanger. Shumway teaches an rotary isobaric pressure exchanger (10) configured to exchange pressure between a first fluid and a second fluid, the IPX comprising: an axial channel (30) formed by the IPX, wherein the IPX is configured to direct the first fluid to a first opening( at 104) of the channel and the second fluid to a second opening of the channel ( at 106), and a barrier( piston 40, see paragraph 0033) disposed within the channel and configured to move in the channel, the barrier configured to reduce mixing of the first fluid and the second fluid while exchanging pressure between the first fluid and the second fluid within the channel (see paragraph 0037). As both Loree and Shumway teaches the use of a hydraulic energy transfer system, it would be obvious to substitute one hydraulic energy transfer system exchanger for another.  Therefore, it would be obvious to one of ordinary skill in the art to modify the system disclosed because Loree, to have the rotary isobaric pressure exchanger with a channel and a barrier located in 
Referring to claim 15, Shumway discloses a second channel (32) formed by the rotor, wherein the rotary IPX is to direct the first fluid to a first opening of the second channel and the second fluid to a second opening of the second channel; and a second piston (38) disposed within the second channel (see paragraph 0037), wherein the second piston is configured to isolate the first fluid and the second fluid while enabling pressure exchange between the first fluid and the second fluid within the second channel (see paragraph 0033).

Claim 14-15,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loree 5899272 in view of  Al-Haway 6773226.
Referring to claims 14, 18, Loree discloses (see fig. 5) a frac system or pumping system comprising :a high-pressure pump (40) configured to pump a first fluid (23) that is substantially proppant free; a low-pressure pump (132) configured to pump a second fluid (136) containing a proppant; and a hydraulic energy transfer system (10) exchanging pressure between the first fluid and the second fluid and to continuously provide a pressurized second fluid to a well during a fracing operation and configured to block a flow of the second fluid through the high-pressure pump. Loree does not disclose the hydraulic energy transfer system is a rotary isobaric pressure exchanger. Al-Haway teaches  hydraulic energy transfer system, comprising: an isobaric pressure exchanger  configured to exchange pressure between a first fluid and a second fluid, the IPX comprising: a channel (26) formed by the IPX, wherein the IPX is configured to 
Referring to claim 15, Al-Haway discloses a second channel (26, see fig. 2, there are multiple channels each with barriers) formed by the rotor, wherein the rotary IPX is to direct the first fluid to a first opening of the second channel and the second fluid to a second opening of the second channel; and a second piston (34) disposed within the second channel, wherein the second piston is configured to isolate the first fluid and the second fluid while enabling pressure exchange between the first fluid and the second fluid within the second channel (col. 2, lines 25-27).
Referring to claim 19, Al-Haway teaches wherein the channel (26) is an axial channel and the barrier (34) comprises a piston configured to axially move within the channel.  
.  


Claim 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loree 5899272 in view of  Krogsgard et al. 20110008182.
Referring to claims 14, 18, Loree discloses (see fig. 5) a frac system or pumping system comprising :a high-pressure pump (40) configured to pump a first fluid (23) that is substantially proppant free; a low-pressure pump (132) configured to pump a second fluid (136) containing a proppant; and a hydraulic energy transfer system (10) exchanging pressure between the first fluid and the second fluid and to continuously provide a pressurized second fluid to a well during a fracing operation and configured to block a flow of the second fluid through the high-pressure pump. Loree does not disclose the hydraulic energy transfer system is a rotary isobaric pressure exchanger., Krogsgard  discloses a  hydraulic energy transfer system, comprising: an isobaric pressure exchanger  configured to exchange pressure between a first fluid and a second fluid, the IPX comprising: a channel (10) formed by the IPX, wherein the IPX is configured to direct the first fluid to a first opening( see fig. 3, at 18b) of the channel and the second fluid to a second opening of the channel ( at 18a), and a barrier (element 48 as shown in figure 5 ) disposed within the channel, the barrier configured to reduce mixing of the first fluid and the second fluid while exchanging pressure between the first fluid and the second fluid within the channel (see paragraph 0031-32).

Referring to claim 16, Krogsgard teaches a controller configured to control at least one of a first flow rate of the first fluid or a second flow rate of the second fluid into the IPX (see paragraph 0035, the controller controls the speed so the proper amount of fluid will flow into the channel).  
Referring to claim 17, Krogsgard teaches a rotor (4) configured to rotate about a central axis of the IPX, the rotor forming the channel, wherein the first flow rate and the second flow rate are associated with a rotor rotation speed, wherein the rotor rotation speed meets a threshold condition that reduces mixing between the first fluid and the second fluid across the barrier (see paragraph 0035, flow is based on speed and the speed is set to reduce mixing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672